UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4444



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PAUL JOHNSON, a/k/a Michael Johnson, a/k/a
Shariff Omar Carmichael,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Senior District Judge. (1:06-cr-00147-WLO)


Submitted:   November 30, 2007            Decided:   March 13, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Following a jury trial, Paul Johnson was convicted of

bank robbery, robbery of a credit union with a dangerous weapon,

use and carrying of a firearm during a crime of violence, and

possession of a firearm and ammunition by a person previously

convicted of a felony.    On appeal, he contends that the district

court erred in denying his motion to suppress evidence discovered

during the stop of him and the search of his person and vehicle.

Finding no reversible error, we affirm.

          This court reviews the factual findings underlying a

motion to suppress for clear error, and the district court’s legal

determinations de novo.    See Ornelas v. United States, 517 U.S.

690, 699 (1996).   When a suppression motion has been denied, this

court reviews the evidence in the light most favorable to the

government.    See United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).

          With these standards in mind, and having reviewed the

transcript of the suppression hearing and the parties’ briefs, we

conclude that the district court did not err in denying the motion

to suppress.    Accordingly, we affirm Johnson’s convictions.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED


                                - 2 -